DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “internal location” is indefinite.  It is uncertain if this is inside a brick or inside the matter that the wall of the brick consists of.  For the purposes of compact prosecution, “internal location” will be taken to mean the inside the matter that the wall of the brick consists of.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 5 – 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraft (US-20190299492-A1).
Regarding claims 1 and 5, Kraft teaches an interlocking baked food brick made by a mold.  A brick (B) has studs protruding from the top [Fig 1].  The top and bottom plates of the mold are used consecutively to create bricks [0038].  The top plate of the mold (100a) has protrusions (126) that create recesses on the bottom of the brick [Fig 4].  The studs (126) are aligned with the recesses (132) [Fig 16d].  The studs (126) define the corresponding recesses (132) while the recesses (132) have a profile corresponding to an outer profile of the studs (126) [0044].  Therefore, the studs (126) fit into the recesses (132) while stacked.
Regarding claim 6, Kraft teaches an interlocking food brick with studs on the top side.  These bricks have a flat top surface that runs between the studs.
Regarding claims 7, 10 – 12, Kraft teaches a mold for making a comestible [0007].  The mold has a top plate (100a) with cavities (120).  Each cavity (120) has recesses (132) [Fig 3].  The mold also has a bottom plate (100) comprising cavities (120) with stud cavities (132) inside [Fig 3].  These stud cavities align with the recesses (132) on the top plate (100) [Figures 16C and D].  The recesses (132) in the upper plate (100a) have the same dimensions as the stud cavities (132) as described above, and the studs (126) are dimensioned to fit within said recesses (132).  Therefore, the studs (126) of the final product fit into the recesses (132) of another brick made with this mold.  The mold apparatus can be flipped over so that the bottom plate (100a) is now located above the top plate (100c).
In addition, sockets (150) are formed in or on the upper surface (104) of the base plate (102), next to the support legs (140). [Fig 4].  The sockets (150) are formed as to receive the support legs (140) of the upper plate (100a) into the sockets (150) of the lower plate (100a) when rotated 180° from their nested storage position [0062].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft as applied to claim 1 above, and further in view of Tyler (“expose: poorly Lego’d Eggos”), and the instant drawings.
Regarding claim 2, Kraft teaches the making of an interlocking food brick but does not teach making one out of waffles or cake.  The instant drawings show that brick-like waffles have been made before [Fig 1].  Tyler teaches that LEGO Eggo waffles (which match the peg-and-hole arrangement of Fig 1 in the instant drawings) do not actually connect due to the receptive cavities on the bottom not matching the protrusions on the top of each brick [pg 1, paragraph 3].  Tyler then goes on to express disappointment in this [pgs 1, Paragraph 5 – pg 2, Paragraph 1].
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft, Tyler, and the instant drawings as applied to claim 2 above, and further in view of Christiansen (US Pat# 3597875).
Regarding claim 3, Christiansen teaches multiple sizes of building blocks [Fig 1].  Different size blocks will have different distances between an internal location and the closest surface.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the size of the building block of claim 2 so as to obtain the desired thickness and dimensions of the food brick.
In addition, it is prima facie obvious to optimize the thickness of the walls of the brick so as to reach a desired outcome. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)  In this case, the case law also applies to the dimensions of the brick.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft, as applied to claim 1 above, and further in view of Shapiro (US-20140259970-A1).
Regarding claim 4, Kraft teaches interlocking food bricks with studs (126) coming out of the top.  The studs (126) are shown to be angled as they come out of the base [Fig 4].  The sidewalls (128) of the studs (126) are at an oblique angle [0055].  
Shapiro shows an interlocking panel system.  Side panels (52 and 52) have splines (58 and 60) that run from the bottom to the top of the panel and protruding from the outer surfaces (54 and 56) [Figs 2a and 2b].  The width of the spines (58 and 60) taper outward slightly as the splines (58 and 60) move upward along the outer surfaces (54 and 56).  This creates a self-tightening assembly between the 
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the angle of the stud sidewall (128) to meet the desired tightening between stud (126) and recess (132), as Shapiro shows that adjusting the angle into a taper affects tightening.  It is reasonable to conclude that the more the angle is altered, the more the tightness changes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft, as applied to claim 7 above, and further in view of Shapiro.
Regarding claim 8, Kraft teaches interlocking food bricks with studs (126) coming out of the top.  The studs (126) are shown to be angled as they come out of the base [Fig 4].  The sidewalls (128) of the studs (126) are at an oblique angle [0055].  
Shapiro shows an interlocking panel system.  Side panels (52 and 52) have splines (58 and 60) that run from the bottom to the top of the panel and protruding from the outer surfaces (54 and 56) [Figs 2a and 2b].  The width of the spines (58 and 60) taper outward slightly as the splines (58 and 60) move upward along the outer surfaces (54 and 56).  This creates a self-tightening assembly between the splines (58 and 60) and their corresponding interlocking pieces [0058].  This corresponds to the studs of Kraft (126) alternating with the holes (132) in the body of the block (114) [Fig 3].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the angle of the stud sidewall (128) to meet the desired tightening between stud (126) and recess (132), as Shapiro shows that adjusting the angle into a taper affects tightening.  It is reasonable to conclude that the more the angle is altered, the more the tightness changes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft as applied to claim 7 above, and further in view of Shaw (US-20190000092-A1).
Regarding claim 9, Kraft does not teach a cavity vent for the release of gases.  Shaw teaches vent holes (63) in a pancake cooking device [Fig 3].  This allows for any excess gas generated during the cooking process to be vented [0031].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to create vent holes in the mold of Kraft so as to let air escape and prevent gas accumulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791